DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 2, 7, 9 and 10 are objected to because of the following informalities:  
In claim 2, the phrase “comprising a diffuse reflection layer on a side of the one surface of the recording layer with the optical thin film in between, the diffuse reflection layer reflecting” is objected to grammatically.  This objection can be overcome by changing the phrase to “comprising a diffuse reflection layer on the one surface of the recording layer, wherein the optical thin film is in between the recording layer and the diffuse reflection layer, and wherein the diffuse reflection layer reflecting” which is how the claim will be interpreted.
In claim 7, the phrase “wherein the recording layer includes a heat insulating layer in each of regions between the two or more layers” is objected to grammatically.  The objection can be overcome by changing the phrase to “wherein the recording layer further includes a heat insulating layer between each of the two or more layers that allow respective colors to appear” which is how the claim will be interpreted.
In claim 9, the phrase “the recording layer varies reversibly between a recorded state and a deleted state” is objected to grammatically.  This objection can be overcome by changing the phrase to “the recording layer can reversibly change between a recorded state and a deleted state” which is how the claim will be interpreted.
In claim 10, the phrase “the recording layer includes a protection film on another surface opposed to the one surface” is objected to grammatically.  The objection can be overcome by changing the phrase to “the recording medium further includes a protection film on another surface of the recording layer that is opposed to the one surface” which is how the claim will be interpreted.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1, 2, 4-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al. (8,975,012).
With regard to claims 1, 4-6, 8 and 10, Dunn et al. teach the article of Figure 2 comprising thermally activatable layers 10 and 20, which reads on applicants’ heat-sensitive color-developing composition having two or more layers in the recording layer, a blocking layer 30, which reads on applicants’ optical thin film, and cover layer 70, which reads on applicants’ protection film (col. 20, line 48 to col. 21, line 10).  The thermally activatable layer may comprise a thermally sensitive dye, such as a leuco dye, which reads on applicants’ coloring compound, a light to heat convertor, which reads on applicants’ photothermal conversion material, and an additional component such as a thermal acid generator, which reads on applicants’ developing/reducing agent (col. 8, lines 3-12, col. 11, lines 21-33, and col. 20, lines 57-62).  The first and second thermally activatable layers comprise first and second color changing compounds that form different colors (col. 14, lines 1-4).  
They also teach that the layer 10 can be written with a first wavelength and the blocking layer 30 is a blocking layer for reflecting that first wavelength, wherein the first wavelength can be 1064 nm, which is in the infrared region (col. 5, lines 22-25 and col. 14, lines 12-13).  The block layer 30 will necessarily inherently transmit light at a wavelength in the visible region otherwise the color of the layer 50 would not be visible through the cover layer 70.
With regard to claim 2, multi-layer article may comprise a scattering support layer such that the article can be activated from only one side (col. 17, lines 35-50).  A scattering layer would read on the diffuse reflection layer of claim 2.
With regard to claim 11, the articles of Dunn et al. “may be part of” an ID document, which reads on the recording medium being disposed on a support base of an exterior member of claim 11 because in order to be part of the ID documents means this article would necessarily need to be placed on some substrate of the ID document (col. 21, line 22 to col. 22, line 14).  The backing layer 60 of Figure 2 also reads on the support base (col. 20, lines 52-54).


Claim Rejections - 35 USC § 103
Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (8,975,012) in view of Kurihara et al. (JP 2004-168024).
Dunn et al. teach all of the limitations of claim 6 above.  They also teach that thermally non-activatable layers in between the thermally activatable layers (col. 17, lines 35-37); however, they do not specifically teach a heat insulating layer in between the thermally activatable layers or the recording layers being reversible.
Kurihara et al. teach a reversible thermal recording medium having a heat insulating layer 14 between adjacent thermal recording layers [0001] and [0026].  They also teach that the reason to make the recording medium reversible is from an environmental standpoint [0002].  Kurihara et al. use leuco dyes in their reversible recording layers [0020].
Since Dunn et al. and Kurihara et al. are both drawn to thermal recording media using leuco dyes, it would have been obvious to one having ordinary skill in the art to have made the thermal recording layers of Dunn et al. be reversible recording layers in order to reuse the recording media and be more environmentally responsible.  
Additionally, it would have been obvious to have combined in a heat insulating layer of Kurihara et al. in between the thermally activatable coloring layers of Dunn et al.  The results of such a combination would have been predictable to one having ordinary skill; further, each of the elements would have performed the same in combination as they had separately.  The rationale to have used heat insulating layers is so that heat generated in one recording layer does not bleed over and activate the adjacent recording layer.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the prior art of using two different kinds of inorganic films that alternately laminated as the optical thin film, wherein the two different kinds of inorganic films have different refractive indices different from each other in a wavelength range from the infrared region to the visible region in combination with the rest of the limitations claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759